ALLEN, Circuit Judge.
This case came on to be heard upon the record and briefs and oral argument of counsel for the appellee, the appellant not being represented in person or by counsel; and it appearing that the appellant has an adequate remedy at law, and that no special and extraordinary circumstances exist (Miller, Collector, v. Standard Nut Margarine Co. of Florida, 284 U.S. 498, 509-511, 52 S.Ct. 260, 76 L.Ed. 422) which entitle the appellant to an injunction restraining the assessment and collection of a tax (26 U.S. C.A. Int.Rev.Code, § 3653) :
It is ordered that the judgment appealed from be, and it hereby is affirmed.